Case 1:17-cv-00113-PLM-RSK ECF No. 193 filed 09/21/20 PageID.3005 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                               __________________________

CITY OF GRAND RAPIDS,

         Plaintiff/Counter-Defendant,
                                                 HONORABLE PAUL L. MALONEY
 vs.
                                                 Case No. 1:17-cv-00113-PLM-RSK
 MATTHEW JANISKEE,
                                                 MAG. RAY KENT
             Defendant/Counter-Plaintiff

 _____________________________________/

 John H. Gretzinger (P28979)                     Andrew J. Rodenhouse (P73342)
 Scott E. Dwyer (P33131)                         Charles C. Newberg (P79025)
 Benjamin C. Dilley (P80320)                     Rodenhouse Kuipers PC
 Mika Meyers, PLC                                Attorneys for Defendant Matthew Janiskee
 Attorneys for City of Grand Rapids              678 Front Ave., NW, Suite 176
 900 Monroe Ave NW                               Grand Rapids, MI 49504-5300
 Grand Rapids, Michigan 49503                    (616) 451-4000
 (616) 632-8027
 _____________________________________/

                      STIPULATION EXTENDING DEADLINE FOR CITY
                       TO FILE MOTION FOR SUMMARY JUDGMENT

         This stipulation is being filed by Plaintiff/Counter-Defendant City of Grand Rapids

(“City”) and Defendant/Counter-Plaintiff Matthew Janiskee (“Janiskee”) to extend the City’s

deadline to file its Motion for Summary Judgment regarding Janiskee’s Invasion of Privacy claim

from September 29, 2020 (Amended Case Management Order, ECF No. 190, Page.ID 2998), to

October 29, 2020.




02815444 1
Case 1:17-cv-00113-PLM-RSK ECF No. 193 filed 09/21/20 PageID.3006 Page 2 of 2




         This stipulation is being filed because of Attorney Scott E. Dwyer’s unexpected knee

surgery for a ruptured quadricep tendon that took place September 10, 2020, which has and will

continue to keep him out of the office for the next several weeks. The parties have agreed to extend

the deadline to accommodate this unexpected surgery.



Date: September 18, 2020                      /s/ Benjamin C. Dilley
                                              Benjamin C. Dilley (P80320)
                                              Counsel for Plaintiff, City of Grand Rapids

Date: September 18, 2020                      /s/ Charles C. Newberg (with permission)
                                              Charles C. Newberg (P79025)
                                              Counsel for Defendant, Matthew Janiskee




                                             ORDER



             IT IS SO ORDERED.


  Date: September 21, 2020                     /s/ Paul L. Maloney
                                               Paul L. Maloney
                                               United States District Judge




                                                 2
02815444 1
